F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         AUG 11 2004
                           FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk

    PHILIP P. MONTGOMERY,

              Plaintiff-Appellant,

    and                                                No. 03-2255
                                            (D.C. Nos. CIV-02-1291 RCB/LFG,
    PAUL SAMUEL MONTGOMERY,                    CIV-02-1612 RCB/LFG, and
                                                   CIV-03-7 RCB/LFG)
              Plaintiff,                                (D. N.M.)

    v.

    THE HARTFORD FINANCIAL
    SERVICES GROUP, INC., also
    known as The Hartford; HARTFORD
    INSURANCE COMPANY OF THE
    MIDWEST,

              Defendants-Appellees.


                           ORDER AND JUDGMENT           *




Before TACHA , Chief Judge, MURPHY , Circuit Judge, and       CAUTHRON , **
Chief District Judge.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
       The Honorable Robin J. Cauthron, Chief District Judge, United States
District Court for the Western District of Oklahoma, sitting by designation.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Pro-se appellant Philip Montgomery appeals from the dismissal of his claim

for fraud and the grant of summary judgment to defendant The Hartford Financial

Services Group (“The Hartford”) in district court. The case was before the

district court on diversity jurisdiction, and all matters concerned interpretation of

New Mexico state law. Appellant alleged that The Hartford had issued him an

automobile insurance policy that he believed entitled him to receive a new car,

rather than to repair his existing car, and that The Hartford had not dealt with him

appropriately in his effort to collect on the claim. The district court traced the

development of appellant’s pro se arguments, and liberally construed his

pleadings, but found that appellant had ultimately not carried his burden of proof

under any of his theories in the case.

       One of the difficulties in this case has been determinating the legal basis of

appellant’s suit. On October 15, 2002, appellant filed an original complaint

against The Hartford that suggested causes of action for fraud (R. Doc. No. 1 at ¶

7), bad faith ( id. at ¶ 6), breach of contract ( id. at ¶ 7), and intentional infliction

of emotional distress ( id. at ¶ 8). On January 13, 2003, appellant filed a notice of


                                             -2-
amended complaint that emphasized that his suit was for fraud, as opposed to

other causes of action. (R. Doc. No. 44, ¶¶ 2, 4.) Appellant also filed a

complaint to allege libel against The Hartford for attributing a letter written by

appellant’s brother to appellant. (Compl. in district court case No. 03-0007,

consolidated with the current case by order on January 7, 2003 [R. Doc. No. 27].)

Additionally, appellant filed a flurry of motions, for example, to censure defense

counsel for alleged misconduct and violations of Rule 11 (        see, e.g. , R. Doc. Nos.

7, 41), to object to consolidation of appellant’s cases (R. Doc. No. 72), to request

default judgment (R. Doc. No. 10), to request that “defendants be barred from

using deception to create the basis for [an additional] defense” (R. Doc. No. 15),

to request that a new judge preside over discovery (R. Doc. No. 119), and to

request that the discovery judge be disqualified (R. Doc. No. 124). All of

appellant’s motions on these matters were denied (R. Doc. Nos. 62, 63, 64, 90,

113, 126).

       On September 25, 2003, the district court wrote an extensive memorandum

opinion and order reviewing appellant’s case and attempting to isolate appellant’s

central claims. The district court conducted analyses of appellant’s suit under

libel (R. Doc. No. 131 at 6-7), intentional infliction of emotional distress (     id. at 7-

9), fraudulent misrepresentation (    id. at 11-12), and bad faith ( id. at 12-13). For

each theory of recovery, the district court articulated the elements necessary for


                                             -3-
appellant to prove his case, discussed the evidence that the appellant presented,

and found that appellant had not satisfied his burden of proof.      See id.

       On appeal, appellant asserts that he intended only to make an argument

about fraud ( see, e.g. , Aplt. Br. at 22-25), and that the district court erred in

considering any other claim. But appellant acknowledges that the district court

addressed fraud in its decision, and appellant does not articulate why the district

court’s analysis of the elements of fraud or its finding that appellant had failed to

prove those elements is in error.    See, e.g. , id. at 25. Instead, appellant now

makes a sweeping policy argument that his case should be an opportunity for this

court to take a stand against alleged abuse of the elderly by the insurance

industry. See, e.g. , id. at 59-61. Appellant presents no additional focused legal

argument, nor does he point to any other evidence to support his new statements.

       We decline appellant’s invitation to rule for him because he claims to be

litigating a test case to combat abuses against the elderly. A party must support

its argument with legal authority.    Phillips v. Calhoun , 956 F.2d 949, 953-54

(10th Cir. 1992). Stating on appeal that a trial court erred “without advancing

reasoned argument as to the grounds for the appeal” is insufficient appellate

argument. Am. Airlines v. Christensen , 967 F.2d 410, 415 n.8 (10th Cir. 1992).

Although this court liberally construes a pro se appellant’s pleadings and holds

them to a less stringent standard than required of those prepared by a lawyer,


                                            -4-
Gillihan v. Shillinger , 872 F.2d 935, 938 (10th Cir. 1989), we will not assume the

role of advocate for the pro se litigant, nor need we accept as true conclusory

allegations. Hall v. Bellmon , 935 F.2d 1106, 1110 (10th Cir. 1991).

      Because appellant has not properly presented to us an issue of legal error

on appeal, we agree with the district court’s dismissal of appellant’s case and its

grant of summary judgment to defendant The Hartford.       See, e.g. , Fed. R. App. P.

28(a); Derringer v. Chapel , 98 Fed. Appx. 728, 739 (10th Cir. Apr. 12, 2004)

(providing examples of how appellate pleadings have not comported with Fed. R.

App. P. 28, and subsequently affirming a district court’s judgment). Appellant

has failed to identify substantive legal error made by the district court, and he

attempts to present new, unsubstantiated policy arguments to this court without a

legal basis upon which we might be able to consider them. We thus AFFIRM the

judgment of the district court. The mandate shall issue forthwith.

                                                       Entered for the Court



                                                       Robin J. Cauthron
                                                       Chief District Judge




                                          -5-